EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In line 1 of claim 1, the status identifier “(New)” has been deleted, since status identifiers are not necessary in a new application without a preliminary amendment.
In the second to last line in claim 1, “self” has been changed to --shelf--, to correct a grammatical mistake.
In line 1 of each of claims 4 and 6-10, --personal item-- has been inserted before “storage”, in view of the preamble of claim 1.
In line 1 of claim 5, --item-- has been inserted before “storage”, in view of the preamble of claim 1.
In claim 7, line 1, “6,wherein” has been changed to --6, wherein--, i.e., a space has been inserted between the “,” and the word “wherein”, to correct a typographical mistake.

Double Patenting
	The patented claims of U.S. Patent Nos. 9,833,051, 10,499,717, and 10,827,810 have been reviewed with respect to the instant claims, and Double Patenting is deemed to not be applicable. 
In particular, the instant claims (a) recite four slots, i.e., first and second and in line 3 and third and fourth in line 5 of claim 1, with two on each end of the spool which differs from the patented claims in ‘051 and ‘717 which do not claim two slots (i.e., in ‘810, claim 7 has the equivalent number of slots); (b) recite that the shelf is “offset longitudinally” (see the last paragraph of claim 1), which differs from the patented claims in ‘051 and ‘717 which do not claim this feature (i.e., in ‘810, claim 1 recites this feature); and (c) recite first and second caps having a “recessed inner surface” (see lines 10 and 15 of claim 1), which differs from the patented claims of ‘051, ‘717, and ‘810.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
May 7, 2021